 1

 2

 3

 4

 5

 6

 7

 8                    United States District Court
 9                    Central District of California
10                         Western Division
11

12    STEVEN DIMALANTA,                                 CV 18-1506 TJH (KKx)
13                        Plaintiffs,
14            v.
                                                                 Order
15    UNITED HEALTHCARE SERVICES,
      INC.,
16
                          Defendant.                        [10,18,20,23]
17

18

19

20           The Court has considered Defendant United Healthcare Services, Inc.’s [“UHS”]
21   motion to dismiss for failure to state a claim, Plaintiff Steven Dimalanta’s request for
22   remand, and UHS’s request to strike Dimalanta’s request for remand, together with the
23   moving and opposing papers.
24

25   Facts
26           Dimalanta is an employee of the George T. Hall Company [“Hall”] and is
27   enrolled in Hall’s employee health plan [“the Plan”] administered by UHS.
28           On June 8, 2018, Dimalanta filed this action as a small claims case in the San

                                                                        Order – Page 1 of 4
 1   Bernardino Superior Court. Dimalanta is seeking $10,000.00 because UHS, allegedly,
 2   wrongfully denied reimbursement for medical treatment. On July 13, 2018, UHS
 3   removed, asserting that the Plan is covered by the Employee Retirement Income
 4   Security Act of 1974 [“ERISA”], 29 U.S.C. § 1001, et seq.
 5

 6   Discussion
 7   Motion to Dismiss
 8         When considering a motion to dismiss for failure to state a claim under Fed. R.
 9   Civ. P. 12(b)(6), the Court must assume that all factual allegations made in the
10   complaint are true. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The
11   Court may not consider any legal conclusions, or any allegations in the complaint, that
12   are conclusory. Ashcroft v. Iqbal, 566 U.S. 662, 681 (2009). Further, the Court must
13   assess the factual allegations to determine whether enough facts were pled to state a
14   facially plausible claim for relief. Twombly, 550 U.S. at 570. A claim is plausible
15   when it allows the Court to draw the reasonable inference that the defendant is liable
16   for the alleged conduct. Twombly, 550 U.S. at 556. The claim must be more than
17   merely possible, such that the complaint provides fair notice to the defendant of the
18   claim and the grounds on which it rests. Twombly, 550 U.S. at 545, 557.
19         To adequately plead a claim for ERISA benefits, Dimalanta must merely allege
20   facts sufficient to make it plausible that UHS owes him benefits due under an ERISA
21   plan. See Elizabeth L. v. Aetna Life Insurance Co., 2014 WL 2621408, 2 (N.D. Cal.
22   2014).
23         Because UHS removed this case under 28 U.S.C. § 1331 – based on exclusive
24   federal jurisdiction – Dimalanta’s small claims court complaint was clear enough to put
25   UHS on notice that Dimalanta is a Plan member and that he is seeking benefits under
26   the Plan. Further, the minimal allegations establish a plausible claim that UHS owes
27   Dimalanta benefits under the Plan.
28         Accordingly, Dimalanta has sufficiently stated a claim.

                                                                        Order – Page 2 of 4
 1   Request to Remand
 2         Dimalanta improperly filed a request, rather than a motion, to remand.
 3   However, because he is representing himself pro se, the Court will consider the request
 4   as a motion.
 5         Dimalanta argued that the Court should remand this case because the Plan is not
 6   a covered ERISA plan because it falls under the safe harbor provision of 29 C.F.R. §
 7   2510.3-1(j). Section 2510.3-1(j) provides that ERISA does not govern any employer-
 8   offered insurance plan that meets all four of the following criteria: (1) No contributions
 9   are made by the employer; (2) Participation in the program is completely voluntary; (3)
10   The sole functions of the employer with respect to the program are, without endorsing
11   the program, to permit the insurer to publicize the program to employees, to collect
12   premiums through payroll deductions or dues checkoffs, and to remit them to the
13   insurer; and (4) The employer receives no consideration in the form of cash or
14   otherwise in connection with the program, other than reasonable compensation,
15   excluding any profit, for administrative services actually rendered in connection with
16   payroll deductions or dues checkoffs.
17         However, Dimalanta provided no facts to show that the Plan satisfies all of the
18   requirements imposed by § 2510.3-1(j).             Thus, the Court cannot remand.
19   Consequently, UHS’s procedurally improper request to strike Dimalanta’s request to
20   remand will be denied as moot.
21

22         It is Ordered that Defendant’s motion to dismiss be, and hereby is, Denied.
23

24         It is further Ordered that Plaintiff’s request to remand be, and hereby is,
25   Denied.
26

27         It is further Ordered that Defendant’s request to strike Plaintiff’s request to
28   remand be, and hereby is, Denied.

                                                                          Order – Page 3 of 4
 1         It is further Ordered that the parties shall engage in early mediation – within
 2   60 days of this Order – with the assistance of an attorney from the District Court’s
 3   attorney mediation panel. See Local Rule 16-15.4, ADR Procedure No. 2.
 4

 5         It is further Ordered that if the mediation is unsuccessful, the parties shall
 6   appear before the Court for a status conference at 10:00 a.m. on March 4, 2019.
 7

 8   Date: December 17, 2018
 9                                            __________________________________
10                                                   Terry J. Hatter, Jr.
11
                                              Senior United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                      Order – Page 4 of 4
